Case 3:19-mj-01584-DEA Document 18 Filed 04/16/21 Page 1 of 3 PageID: 47




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES O F A M E R I C A                  Hon. Douglas E. Arpert

       v.                                        Mag. No. 19-1584 (DEA)

S H A N O V A N COATES,
   a/k/a “    L a n d y Coates,”
   a/k/a “    D e von Green”                     ORDER FOR A CONTINUANCE


       This matter having c o m e before the Court o n the joint application of

Rachael A. Honig, Acting United States Attorney for the District of N e w Jersey

(by Michelle S. Gasparian, Assistant United States Attorney), a n d defendant

S h a n o v a n Coates, (by Alan Dexter B o w m a n , Esq.), for a n order granting a

continuance of the proceedings in the above-captioned matter from the date

this Order is signed through J u n e 18, 2021 to permit defense counsel the

reasonable time necessary for effective preparation in this matter a n d to allow

the parties to discuss the matter a n d conduct plea negotiations in an effort to

resolve the case before grand jury proceedings a n d trial; a n d the Court having

previously entered Standing Orders 20-02, 20-03, 20-09, 20-12, extensions of

Standing Order 20-12, a n d Standing Order 21-04, continuing this a n d all other

criminal matters in this district until J u n e 1, 2021, in response to the national

emergency created by COVID-19; a n d the defendant being aware that he has

the right to have the matter submitted to a grand jury within 30 days of the

date of his arrest pursuant to Title 18, United States Code, Section 3161(b);

a n d two prior continuances having been entered on D e c e m b e r 17, 2019 a n d
Case 3:19-mj-01584-DEA Document 18 Filed 04/16/21 Page 2 of 3 PageID: 48



F



     IT IS T E F I N D I N           O F T IS C O U R T



             T




             I                                                        CO ID

C   J                    C                        S       O

                             S           O                S       O



             T




             T

             T



                                 T           U        S   C   S




    W EREFORE                       UIA
Case 3:19-mj-01584-DEA Document 18 Filed 04/16/21 Page 3 of 3 PageID: 49



           ORDERED

       O                         J

           ORDERED                                      O

J                                                                 S   T

A



                                             ON   DOU   AS E AR ERT
                                         U         S             J



F


    Michelle S. Gasparian
            S
A            U       S       A




A      D                 E
C                D           S       C
